DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites identical subject matter that is already present in the dividing step of claim 12 and thus fails to further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 10, 11, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. “Wang” US 2021/0136702.

Regarding claims 1 and 15, Wang teaches a method and a user equipment device (UE) comprising: 
a wireless communication interface supporting air interface communication concurrently on a first air interface and a second air interface, wherein the wireless communication interface supports variable transmit power of the UE respectively on each air interface and a controller configured to cause the UE to carry out operations iteratively for each given time interval of a series of time intervals when the UE is served concurrently on the first air interface and the second air interface (Figure 3 shows a UE with a primary and secondary RAT transceiver for power management.  Paragraphs 5-7 
determining an actual average transmit power of the UE on the first air interface over the given time interval (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93), 
using the determined actual average transmit power of the UE on the first air interface over the given time interval as a basis to set a maximum average transmit power of the UE for transmission on the second air interface in a respective subsequent time interval (90% of the average power is allocated to the primary RAT and the remaining is allocated to the other RAT; Paragraph 93.  Thus one can see based on the average power on the primary, the maximum transmit power for the second air interface is the remaining power (or 10% in this example)), and 
applying the set maximum average transmit power as a limitation on uplink transmit power of the UE for the transmission on the second air interface in the respective subsequent time interval (the remaining power is applied to the other (secondary RAT) which is used for communications between the UE and base station (uplink transmit power); Paragraph 93.  Further, steps 520 and 530 of Figure 5 show the UE transmitting on the first RAT at the first power level during the plurality of time segments and then later transmitting (i.e. subsequent intervals) on the second RAT using the power allocated; Paragraphs 108-109).



Regarding claims 7 and 17, Wang teaches the UE limits aggregate UL power to not exceed a predefined limit on average power over a time wherein the intervals are shorter than the time window (the first and second RATs communicating using a plurality of time segments (i.e. time window); Paragraph 108.  The segments would be shorter than the time window.  Further, the sum of the average power of the first and second RAT (i.e. aggregate UL transmit power) does not exceed a maximum power permitted for UL transmissions (i.e. predefined limit); Paragraph 109).

Regarding claim 8, Wang teaches the predefined limit is 23 decibel-mill watts (dBm) (23dBm; Paragraph 93).

Regarding claims 10 and 18, Wang teaches computing by the UE a difference between the predefined limit and the actual average transmit power of the UE on the first interface in an interval and setting by the UE, as the max avg power on the second interface, the computer difference (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93.  The average powers are set such that an average maximum power is not exceeded by the first and second RAT; Paragraphs 108-109.  Thus one can see the 

Regarding claims 11 and 19, Wang teaches applying by the UE the max avg power as al imitation on UL transmit power on the second air interface includes imitating by the UE an actual transmit power of the UE on the second interface to be no higher than the maximum average transmit power (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93.  As the secondary RAT is limited to the remaining power that is allowed, it would be no higher than the maximum average transmit power.  See also Paragraphs 108-109 which disclose the combined average powers of the first and second RAT do not exceed the allowed power on the uplink transmissions).

Regarding claim 20, Wang teaches the UE has a controller with instructions to cause the UE to carry out the operations (Paragraph 8 teaches a computer readable medium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ling et al. “Ling” US 2017/0347366.

Regarding claim 3, Wang does not expressly disclose the respective subsequent interval is immediately after the given time interval; however, Ling teaches transmissions schedules with respect to time intervals for nodes using different RATs; Figure 2 Paragraph 26. The example 203 shows the device alternating between RATs immediately.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include the subsequent interval immediately follows the given interval as taught by Ling.
	One would be motivated to make the modification such that the device can communicate in various time intervals to implement different RATs as taught by Ling; Paragraph 26.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include the subsequent interval at least two intervals after the given interval as taught by Ling.
	One would be motivated to make the modification such that the device can communicate in various time intervals to implement different RATs as taught by Ling; Paragraph 26.

Claims 5, 6, 9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Papaleo et al. “Papaleo” US 2020/0305173.

Regarding claim 5, Wang does not expressly disclose dividing the two air interfaces into equal-duration time intervals wherein the time intervals are the same duration and there is a respective interval for the given/subsequent intervals; however, Papaleo teaches a plurality of time intervals for the first and second RAT (i.e. given/subsequent) wherein the time intervals are of equal length; Paragraph 49.  

	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claim 6, Wang does not expressly disclose the time intervals are aligned; however, Papaleo teaches a plurality of time intervals for the first and second RAT (i.e. given/subsequent) wherein the time intervals are of equal lengths and can share the spectrum.  Thus, the intervals are viewed as aligned; Paragraph 49.  
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include equal given/subsequent intervals of equal in length which are aligned as taught by Papaleo.
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claim 9, Wang teaches a plurality of intervals with respect to the time dinwo (Paragraphs 108 and 109 disclose a plurality of time segments.  As there is one time window and multiple time segments, the time segments would be no larger than the predefined time window as claimed).  Wang does not expressly disclose each interval is no longer than half of the predefined time window; however, Papaleo teaches 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include each interval is no longer than half of the predefined time window as taught by Papaleo.
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claims 12 and 14, Wang teaches a method for controlling uplink transmit power of a UE when the UE is served on FDD and TDD air interfaces wherein the UE limits its aggregate power across the interfaces to not exceed a predefined limit on average power over a predefined window (the first RAT can be LTE and the second RAT can be NR; Paragraph 42.  As both of these technologies can operate on FDD and/or TDD, the first interface is FDD and the second would be TDD as claimed.  The sum of the average power of the first and second RAT (i.e. aggregate UL transmit power) does not exceed a maximum power permitted for UL transmissions (i.e. predefined limit); Paragraph 109), the method comprising: 
determining an actual average transmit power of the UE on the FDD air interface over the given time interval (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93), 

applying the set maximum average transmit power as a limitation on uplink transmit power of the UE for the transmission on the TDD air interface in the respective subsequent time interval (the remaining power is applied to the other (secondary RAT) which is used for communications between the UE and base station (uplink transmit power); Paragraph 93.  Further, steps 520 and 530 of Figure 5 show the UE transmitting on the first RAT at the first power level during the plurality of time segments and then later transmitting (i.e. subsequent intervals) on the second RAT using the power allocated; Paragraphs 108-109).
Wang does not expressly disclose dividing the two air interfaces into equal-duration time intervals wherein no interval is longer than half of the predefined time window; however, Papaleo teaches a plurality of time intervals wherein the time intervals are of equal length; Paragraph 49.  If there are two equal time intervals, then none of the intervals can be larger than ½ of the time window.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include each interval is equal in 
	One would be motivated to make the modification such that the devices can communicate on a plurality of RATs and share the radio frequency spectrum as taught by Papaleo; Paragraph 49.

Regarding claim 13, Wang teaches computing by the UE a difference between the predefined limit and the actual average transmit power of the UE on the FDD interface in an interval and setting by the UE, as the max avg power on the TDD interface, the computer difference (23dBm is used for power wherein the LTE and NR can be set as the primary RAT and 90% of the power is allocated to the primary RAT; Paragraph 93.  The average powers are set such that an average maximum power is not exceeded by the first and second RAT; Paragraphs 108-109.  Thus one can see the primary RAT uses a % of the maximum allowed and the secondary RAT uses the remaining % as an average maximum it is allowed to use (thus based on the computed difference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419